UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-49688 Speedemissions, Inc. (Exact name of registrant as specified in its charter) Florida 33-0961488 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1015 Tyrone Road Suite 220 Tyrone, GA (Address of principal executive offices) (Zip Code) Issuer’s telephone number (770)306-7667 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August1, 2012, there were 34,688,166 shares of common stock, par value $0.001, issued and outstanding. 1 Speedemissions, Inc. TABLE OF CONTENTS Cautionary Statement Relevant to Forward-Looking Information 3 PART I FINANCIAL INFORMATION ITEM1. Financial Statements 4 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 17 ITEM4. Controls and Procedures 17 PART II OTHER INFORMATION ITEM1. Legal Proceedings 18 ITEM1A. Risk Factors 18 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM3. Defaults Upon Senior Securities 18 ITEM4. Mine safety disclosures 18 ITEM5. Other Information 18 ITEM6. Exhibits 18 2 CAUTIONARY STATEMENT RELEVANT TO FORWARD-LOOKING INFORMATION This quarterly report on Form 10-Q of Speedemissions, Inc. (“Speedemissions” or the “Company”) contains forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s current expectations, estimates and projections about the emissions testing and safety inspection industry. Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” “considers” and similar expressions are intended to identify such forward-looking statements. Forward-looking statements are not guarantees of future performance and are subject to certain risks, uncertainties, and other factors, some of which are beyond the Company’s control and are difficult to predict. The Company’s future results and shareholder values may differ materially from those expressed or forecast in these forward-looking statements. The reader should not place undue reliance on these forward-looking statements, which speak only as of the date of this report. Unless legally required, Speedemissions undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Speedemissions, Inc. and Subsidiaries Consolidated Balance Sheets June30, December31, (unaudited) Assets Current assets: Cash $ $ Notes receivable – current portion Certificate and merchandise inventory Other current assets Total current assets Notes receivable, net of current portion Property and equipment, at cost less accumulated depreciation and amortization Goodwill Other assets Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Line of credit $ $ Note payable Accounts payable Accrued liabilities Current portion of capitalized lease obligations Current portion of equipment financing obligations Current portion - deferred rent Total current liabilities Capitalized lease obligations, net of current portion - Deferred rent Other long term liabilities Total liabilities Commitments and contingencies Series A convertible, redeemable preferred stock, $.001 par value, 5,000,000 shares authorized, 5,133 shares issued and outstanding; liquidation preference: $5,133,000 Shareholders’ deficit: Common stock, $.001 par value, 250,000,000 shares authorized, 34,688,166 shares issued and outstanding at June30, 2012 and December31, 2011 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See accompanying notes to consolidated financial statements. 4 Speedemissions, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) Three Months Ended June30 Six Months Ended June30 Revenue $ Costs of operations: Cost of emission certificates Store operating expenses General and administrative expenses (Gain) loss on sale of non-strategic assets - ) ) ) Operating loss ) Interest income (expense) Interest income Interest expense ) Interest expense, net ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted See accompanying notes to consolidated financial statements. 5 Speedemissions, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization (Gain) loss on sale of assets ) ) Share-based compensation - Changes in operating assets and liabilities: Certificate and merchandise inventory ) ) Other current assets ) ) Other assets - Accounts payable and accrued liabilities ) ) Other liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from note receivable Proceeds from sales of property and equipment Purchases of property and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Net proceeds from warrant exercise - Proceeds from line of credit Payments on line of credit ) ) Payments on equipment financing obligations ) ) Payments on capitalized leases ) ) Net cash provided by financing activities Net (decrease) increase in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental Information: Cash paid during the period for interest $ $ Supplemental Disclosure of Non-Cash Activity: Note receivable from sale of assets $ - $ See accompanying notes to consolidated financial statements. 6 Speedemissions, Inc. Notes to Consolidated Financial Statements June30, 2012 (Unaudited) Note 1. Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis which contemplates the realization of assets and liquidation of liabilities in the normal course of business. These financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that may be necessary in the event the Company cannot continue as a going concern. We have experienced recurring net losses which have caused an accumulated deficit of $19,266,954 at June 30, 2012. We had a working capital deficit of $475,488 at June 30, 2012 compared to a working capital deficit of $376,593 at December31, 2011. Our revenues for the quarter and six month period ended June 30, 2012 and the fiscal year ended December31, 2011 were below our expectations and internal forecasts primarily as a result of fewer vehicle emissions tests and safety inspections being performed at our stores. Our revenues for the quarter and six month period ended June 30, 2012 and for the fiscal year ended December31, 2011 have been insufficient to attain profitable operations and to provide adequate levels of cash flow from operations. Our near term liquidity and ability to continue as a going concern is dependent on our ability to generate sufficient revenues from our store operations to provide sufficient cash flow from operations to pay our current level of operating expenses, to provide for inventory purchases and to reduce past due amounts owed to vendors and service providers. No assurances may be given that the Company will be able to achieve sufficient levels of revenues in the near term to provide adequate levels of cash flow from operations.As a result of the Company’s history of losses and financial condition, there is substantial doubt about the ability of the Company to continue as a going concern. During the quarter ended June 30, 2012 we replaced the existing $100,000 line of credit facility with a new agreement with a maximum borrowing limit of $2,000,000, subject to certain conditions stipulated in the new loan agreement.At June 30, 2012, we had drawn $350,000 under our new line of credit facility or 18% of the maximum limit. Under the new line of credit facility, the principal amount outstanding is payable on December 8, 2012 with an automatic extension to June 8, 2013, subject to terms and conditions contained in the loan agreement. On the maturity date, we would need to obtain additional credit facilities or raise additional capital to continue as a going concern and to execute our business plan. There is no assurance that such financing would be available or, if available, that we would be able to complete financing on satisfactory terms.At August 1, 2012, the outstanding balance on the loan facility was $350,000 and our cash balances were approximately $88,000. During the prior two years, we made reductions in employee headcount, the number of stores, same store operating expenses, corporate overhead and other operating expenses. At June 30, 2012, our primary source of liquidity for cash flows was cash received from our store operations and our new line of credit facility. During the first quarter of 2012, the majority of the Company’s employees received a 2% reduction in their salary or hourly wage rate. During the quarter ended March 31, 2012, as well as the year ended December31, 2011, due to insufficient cash flow from operations and borrowing limitations under our line of credit facility, we have been extending landlords and vendors beyond normal payment terms. During the quarter ended June 30, 2012, using funds drawn from the new line of credit facility, we were able to restore normal payment terms with landlords and vendors. Note 2: Nature of Operations Description of Business Speedemissions, Inc. is one of the largest test-only emissions testing and safety inspection companies in the United States. We perform vehicle emissions testing and safety inspections in certain cities in which vehicle emissions testing is mandated by the United States Environmental Protection Agency (“EPA”). As of June30, 2012, we operated 38 vehicle emissions testing and safety inspection stations under the trade names of Speedemissions (Atlanta, Georgia and St. Louis, Missouri); Mr.Sticker (Houston, Texas); and Just Emissions (Salt Lake City, Utah). We also operate four mobile testing units in the Atlanta, Georgia area which service automotive dealerships and local government agencies. We manage our operations based on these four regions and we have one reportable segment. References in this document to “Speedemissions,” “Company,” “we,” “us” and “our” mean Speedemissions, Inc. and our consolidated subsidiaries. 7 We use computerized emissions testing and safety inspections equipment that test vehicles for compliance with vehicle emissions and safety standards. Our revenues are mainly generated from the test or inspection fee charged to the registered owner of the vehicle. As a service to our customers, we sell automotive parts and supplies such as windshield wipers, taillight bulbs and gas caps. In addition, we perform a limited amount of services including oil changes and headlight restorations at select locations. We do not provide major automotive repair services. On June22, 2010, the Company announced the launch of its first iPhone application, Carbonga. Carbonga diagnoses an automobile’s computer systems using the on board diagnostic port on vehicles that are 1996 or newer. Carbonga can check over 2,000 vehicle fault codes. We launched version two of Carbonga on February16, 2011. Version two improved the speed and performance of the application and has additional features including the ability to receive vehicle safety recalls and Technical Service Bulletins for an annual subscription fee. Basis of Presentation The accompanying unaudited consolidated financial statements of the Company are presented in accordance with accounting principles generally accepted in the United States of America (“GAAP”) as codified in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification. In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments consisting of normal recurring adjustments necessary for a fair presentation of its financial position and results of operations. Interim results of operations are not necessarily indicative of the results that may be achieved for the full year. The financial statements and related notes do not include all information and footnotes required by GAAP for annual reports. This quarterly report should be read in conjunction with the consolidated financial statements included in the Company’s annual report on Form 10-K for the year ended December31, 2011. The Company has evaluated subsequent events through the date of filing its Form 10-Q with the Securities and Exchange Commission. The Company is not aware of any significant events that occurred subsequent to the balance sheet date but prior to the filing of this report that would have a material impact on the Company’s consolidated financial statements. Consolidation The accompanying consolidated financial statements include the accounts of Speedemissions and its non-operating subsidiaries, which are 100% owned by the Company. All significant intercompany accounts and transactions have been eliminated in consolidation. Note 3: Significant Accounting Policies and Estimates Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Significant estimates included in these financial statements relate to useful lives of property and equipment, the valuation allowance provided against deferred tax assets and the valuation of long-lived assets and goodwill. Actual results could differ from those estimates. For a description of Speedemissions’ critical accounting policies see the Company’s annual report on Form 10-K for the year ended December31, 2011. Fair Value Measurements The Company uses a three-level fair value hierarchy that prioritizes the inputs used to measure fair value. This hierarchy requires entities to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: • Level 1 – Quoted prices in active markets for identical assets or liabilities. The Company has no Level 1 assets or liabilities. • Level 2 – Observable inputs, other than quoted prices included in Level 1, such as quoted prices for markets that are not active; or other inputs that are observable or can be corroborated by observable market data. The Company has no Level 2 assets or liabilities. • Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. The Company has no Level 3 assets or liabilities. 8 Fair Value of Financial Instruments The carrying amounts of cash, accounts receivable, accounts payable and accrued liabilities approximate their fair value because of the short-term nature of these accounts. Fair value of the equipment financing agreements, capital lease obligations, notes receivable and note payable approximate carrying value based upon current borrowing rates. Note 4: Inventory Inventory at June 30, 2012 consisted of certificate and merchandise inventory and was $42,614 and $21,032, respectively.Inventory at December31, 2011 consisted of certificate and merchandise inventory and was $45,798 and $14,024, respectively. Note 5: Note Receivable On September14, 2010, the Company settled a lawsuit originally filed in 2006 against a former manager. The Company alleged the manager, while employed by the Company, breached his fiduciary duty by purchasing property in Texas where one of the Company’s testing facilities he managed was located. Under the provisions of the settlement agreement, the Company will receive the sum of $125,000 payable in monthly installments of $1,000 per month for seventy-two months. The balance of $53,000 will be due and payable to the Company on June1, 2016. The note receivable is collateralized by a second lien on property owned by the former manager. The note receivable and gain from the settlement was computed and recorded at its present value of $106,881 using an interest rate equal to prime rate plus 0.5%, which was 3.75%, which approximates rates offered in the market for notes receivable with similar terms and conditions. The Company recognized a gain from the legal settlement in the amount of $106,881 during 2010. The present value of the note receivable was $87,424 and $101,039 at June 30, 2012 and December31, 2011, respectively. Note 6: Property and Equipment Property and equipment at June30, 2012 and December31, 2011 consisted of the following: June30,2012 December31,2011 Buildings $ $ Emission testing and safety inspection equipment Furniture, fixtures and office equipment Vehicles Leasehold improvements Less: accumulated depreciation and amortization $ $ Note 7: Accrued Liabilities Accrued liabilities at June30, 2012 and December31, 2011 consisted of the following: June30, December31, Professional fees $ $ Payroll Property taxes Other $ $ 9 Note 8: Equipment Financing Agreements The balance outstanding under equipment financing agreements as of June30, 2012 and December31, 2011 was $12,653 and $24,780, respectively. Note 9: Notes Payable Bridge Note Agreement On November11, 2010, the Company entered into a $55,000 bridge note agreement (“Note”) with an affiliate, GCA Strategic Investment Fund, Limited (“GCA”). The Note bears 0% interest and is due in full on November11, 2012. The Note is not convertible into the Company’s stock and is subject to mandatory prepayment upon a change of control, as defined in the Note. The Note had a balance due of $55,000 on June30, 2012 and December31, 2011. Line of Credit On June 8, 2012, the Company paid off and cancelled its revolving line of credit agreement with Regions Bank, pursuant to which the Company had borrowed up to $100,000 in order to pay trade payables and for working capital purposes. Funds to pay off the Regions Bank revolving line of credit came from a new loan facility. On June 8, 2012, the Company entered into a revolving line of credit loan agreement (the “Loan Agreement”) with TCA Global Credit Master Fund, LP (“Lender”), pursuant to which the Company may borrow up to $2,000,000, subject to certain conditions stipulated in the Loan Agreement, in order to pay trade payables and for working capital purposes. The principal amount outstanding under the Loan Agreement is payable on December8, 2012, with an automatic extension to June 8, 2013, subject to terms and conditions contained in the loan agreement. The annual interest rate on the note is 10%. The Loan Agreement is collateralized by the Company’s inventory, accounts receivable, equipment, general intangibles and fixtures. If the Company prepays the outstanding balance in full, prior to maturity, a 5% prepayment penalty will be assessed. The balance due under the prior and current loan agreements was $350,000 and $90,000 at June 30, 2012 and December31, 2011, respectively.Loan and legal fees totaling $49,000 were incurred and paid to Lender at closing.These fees were capitalized by the Company and will be amortized over a six-month period during the current year. Note 10: Net Loss Per Share Basic earnings per share (“EPS”) or net loss per share, represents net loss divided by the weighted average number of common shares outstanding during a reported period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock, including stock options, warrants, and contingently issuable shares such as the Company’s Series A and Series B preferred stock (commonly and hereinafter referred to as “Common Stock Equivalents”), were exercised or converted into common stock. The following table sets forth the computation for basic and diluted net loss per share for the three and six month periods ended June30, 2012 and 2011, respectively: Three Months Ended June30 Six Months Ended June30 Net loss (A) $ ) $ ) $ ) $ ) Weighted average common shares - basic (B) Effect of dilutive securities Diluted effect of stock options (1) — Diluted effect of stock warrants (1) — Diluted effect of unrestricted Preferred Series A Shares (2) — Weighted average common shares - diluted (C) Net loss per share - basic (A/B) $ ) $ ) $ ) $ ) Net loss per share - diluted (A/C) $ ) $ ) $ ) $ ) 10 As a result of the Company’s net loss for the three and six month periods ended June30, 2012 and 2011, aggregate Common Stock Equivalents of 59,000 and 64,000 issuable under stock option plans and stock warrants that were potentially dilutive securities are anti-dilutive and have been excluded from the computation of weighted average common shares (diluted) for the three and six month periods ended June30, 2012 and 2011, respectively. These Common Stock Equivalents could be dilutive in future periods. As a result of the Company’s net loss in the three and six month periods ended June30, 2012 and 2011, aggregate Common Stock Equivalents of 4,277,498 issuable under Series A convertible, redeemable preferred stock that were potentially dilutive securities are anti-dilutive and have been excluded from the computation of weighted average common shares diluted for the three and six month periods ended June30, 2012 and 2011, respectively. These Common Stock Equivalents could be dilutive in future periods. Note 11: Preferred and Common Stock Preferred Stock There were 5,133 shares of Series A convertible redeemable preferred stock (“Preferred A Stock”) issued and outstanding as of June30, 2012 and December31, 2011. For financial statement purposes, the Preferred A Stock has been presented outside of stockholders’ equity on the Company’s balance sheets as a result of certain conditions that are outside the control of the Company that could trigger redemption of the securities. Common Stock The Company issued no common shares during the six month period ended June 30, 2012. The Company had 34,688,166 common shares outstanding as of June 30, 2012. Note 12: Share-Based Compensation The Company estimates the fair value of stock options using the Black-Scholes valuation model, and determines the fair value of restricted stock units based on the number of shares granted and the quoted price of the Company’s common stock on the date of grant. Such value is recognized as an expense over the requisite service period, net of estimated forfeitures, using the straight-line attribution method. The estimate of awards that will ultimately vest requires significant judgment, and to the extent actual results or updated estimates differ from the Company’s current estimates, such amounts are recorded as a cumulative adjustment in the period estimates are revised. The Company considers many factors when estimating expected forfeitures, including types of awards, employee class and historical employee attrition rates. Actual results, and future changes in estimates, may differ substantially from the Company’s current estimates. Share-based compensation expense was $0 and $54,842 during the three months ended June30, 2012 and 2011, respectively and $0 and $54,842 during the six months ended June30, 2012 and 2011, respectively. Share-based compensation is included in general and administrative expenses in the consolidated statements of operations. Stock Incentive Plans The Company has granted options to employees and directors to purchase the Company’s common stock under various stock incentive plans. Under the plans, employees and non-employee directors are eligible to receive awards of various forms of equity-based incentive compensation, including stock options, restricted stock, restricted stock units and performance awards, among others. The plans are administered by the Compensation Committee of the Board of Directors, which determines the terms of the awards granted. Stock options are generally granted with an exercise price equal to the market value of the Company’s common stock on the date of grant, have a term of ten years or less, and generally vest over three years from the date of grant. The following table sets forth the options outstanding under the Company’s stock option plans during the six month period ended June30, 2012: Number of Shares Weighted Average Exercise Price WeightedAverage Grant-date Fair Value Options outstanding at December31, 2011 $ Granted — — — Expired — — Options outstanding at June30, 2012 $ Options exercisable at June30, 2012 $ 11 The aggregate intrinsic value of options outstanding and exercisable at June30, 2012 was $0. Intrinsic value is the amount by which the fair value of the underlying stock exceeds the exercise price of the options. The Company estimates the fair value for stock options at the date of grant using the Black-Scholes option pricing model, which requires management to make certain assumptions. Expected volatility is based on the comparable company data. The Company bases the risk-free interest rate on U.S. Treasury note rates. The expected term is based on the vesting period and an expected exercise term.The Company does not anticipate paying cash dividends in the foreseeable future and therefore uses an expected dividend yield of 0%. The Company did not grant stock options in the six months ended June30, 2012. As of June30, 2012, there were no unrecognized share-based compensation expenses related to non-vested stock options. There were 0 and 2,667 options that vested during the six months ended June30, 2012 and 2011, respectively. There were 59,000 options issued and outstanding under the Company’s 2001 Stock Option Plan, the Amended and Restated 2005 Omnibus Stock Grant and Option Plan, Speedemissions Inc. 2006 Stock Grant and Option Plan and the 2008 Stock Grant and Option Plan (collectively, the “Option Plans”) as of June 30, 2012 and December31, 2011. There were no options granted under these plans during the six month period ended June 30, 2012. There were no options exercised during the six month periods ended June 30, 2012 and 2011. Stock Warrants There were no common stock warrants outstanding as of December31, 2011 and there were no warrants granted or exercised during the six month period ended June 30, 2012. Note 13: Income Taxes No provision for income taxes has been reflected for the three and six month periods ended June30, 2012 and 2011 as the Company has sufficient net operating loss carry forwards to offset taxable income. Note 14: Contingencies In the ordinary course of business, the Company may be from time to time involved in various pending or threatened legal actions. The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon the Company’s financial condition and/or results of operations. During 2010, the Company filed a Demand for Arbitration claim for $2,900,000 plus legal fees against the former owners of Mr.Sticker, Inc. (“Mr. Sticker”), David E. Smith, Barbara Smith and Grant Smith (the “Smiths”). The Company purchased Mr.Sticker from the Smiths on June30, 2005 for $3,100,000. The Company asserts that the Smith’s interfered with the continuation of the acquired business and the renewal of certain leases held by the Smiths or by controlled entities of the Smiths related to the acquisition of Mr.Sticker by the Company. The Company further asserts breach of contract, fraud and fraudulent inducement and tortuous interference by the Smiths. The arbitration claim has yet to be heard by the arbitrators. 12 ITEM2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Disclaimer Regarding Forward-Looking Statements Our Management’s Discussion and Analysis of Financial Condition and Results of Operations contains not only statements that are historical facts, but also statements that are forward-looking. Forward-looking statements are statements we make based on our management’s expectations, estimates, projections and assumptions and are, by their very nature, uncertain and risky. These risks and uncertainties include international, national and local general economic and market conditions; demographic changes; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; emission certificate cost; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. The above examples are not exhaustive and new risks emerge from time to time. For a further discussion of risk factors relating to our business, see Part I, Item1A. Risk Factors in our annual report on Form 10-K for the year ended December31, 2011. Although the forward-looking statements in this quarterly report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Since our common stock is considered a “penny stock,” we are not eligible to rely on the safe harbor for forward-looking statements provided in Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934 and any references to these sections are for informational purposes only. Overview Speedemissions performs vehicle emissions testing and safety inspections in certain cities in which vehicle emissions testing is mandated by the Environmental Protection Agency (“EPA”). The federal government and a number of state and local governments in the United States (and in certain foreign countries) mandate vehicle emissions testing as a method of improving air quality. As of June 30, 2012, the Company operated 38 vehicle emissions testing and safety inspection stations under the trade names of Speedemissions (Atlanta, Georgia and St. Louis, Missouri); Mr.Sticker (Houston, Texas); and Just Emissions (Salt Lake City, Utah). The Company also operates four mobile testing units in the Atlanta, Georgia area. The Company manages its operations based on these four regions and has one reportable segment. We use computerized emissions testing and safety inspections equipment that test vehicles for compliance with vehicle emissions and safety standards. Our revenues are generated from the test or inspection fee charged to the registered owner of the vehicle. We do not provide automotive repair services. On June22, 2010, the Company announced the launch of its first iPhone application, Carbonga. Carbonga diagnoses an automobile’s computer systems using the on board diagnostic port on vehicles that are 1996 or newer. Carbonga can check over 2,000 vehicle fault codes. We launched version two of Carbonga on February16, 2011. Version two improved the speed and performance of the application and has additional features including the ability to receive vehicle safety recalls and Technical Service Bulletins for an annual subscription fee. Revenues from Carbonga have not been material to operating results. 13 Results of Operations Three Months Ended June30, 2012 and 2011 Our revenue, cost of emission certificates, store operating expenses, general and administrative expenses, (gain) loss from disposal of assets and operating loss for the three months ended June30, 2012 as compared to the three months ended June30, 2011 were as follows: Three Months Ended June30 Percentage Change Revenue $ $ %) Cost of emission certificates %) Store operating expenses %) General and administrative expenses %) (Gain) loss from sale of non-strategic assets - ) N/A Operating loss $ ) $ ) %) Revenue. Revenue decreased $165,967 or (7.7%)to $1,986,864 in the three month period ended June30, 2012 compared to $2,152,831 in the three month period ended June30, 2011. The decrease in revenue over the comparable period was primarily due to a decrease from same store sales of $133,300 or (6.3%) and the closure of one store in Texas during the three months ended June 30, 2011. The decrease in same store sales is mainly attributable to fewer tests being performed during the three month period ended June30, 2012 compared to the prior comparable period. Cost of emission certificates. Cost of emission certificates decreased $36,677 or (7.6%)in the three month period ended June30, 2012 and was $443,750 or 22.3% of revenues, compared to $480,427or 22.3% of revenues in the three month period ended June30, 2011. The decrease in cost of emission certificates over the comparable period was primarily due to a decrease in same store sales and the closure of one store in Texas during the three months ended June 30, 2011. Store operating expenses. Store operating expenses decreased $102,108 or (7.4%)in the three month period ended June30, 2012 and was $1,281,780 or 64.5% of revenues, compared to $1,383,888 or 64.3% of revenues in the three month period ended June30, 2011. The decrease was mainly attributable to lower store operating costs of $102,108 resulting froma decrease in same store operating expenses of $66,019 and the closure of one store in Texas during the three months ended June 30, 2011. General and administrative expenses. Our general and administrative expenses decreased $83,712, or (20.1%)to $333,005 in the three month period ended June30, 2012 from $416,718 in the three month period ended June30, 2011. The decrease in general and administrative expenses during the three month period June30, 2012 was mainly due to lower salary expenses resulting from staff reductions partially offset by higher legal and accounting fees. (Gain) loss from disposal of non-strategic assets. We recorded no sales of non-strategic assets in the three month period ended June30, 2012. We recognized a gain on the disposal of assets of $39,622 in the three month period ended June30, 2011. Operating loss. Our operating loss decreased by $16,909 in the three month period ended June30, 2012 and was ($71,671) compared to an operating loss of ($88,580) in the three month period ended June30, 2011. The decrease in our operating loss was mainly due to the decrease in revenue, offset by the decrease in the cost of emission certificates, store operating expenses and general and administrative expenses. 14 Interest income, interest expense, net loss and basic and diluted net loss per share. Our interest income, interest expense, net loss and basic and diluted net loss per share for the three month period ended June30, 2012 as compared to the three month period ended June30, 2011 is as follows: Three Months Ended June 30, Operating loss $ ) $ ) Interest income Interest expense ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ $ ) Weighted average shares outstanding, basic and diluted The Company incurred net interest expense of $4,296 and $3,888 during the three month periods ended June30, 2012 and 2011, respectively. Net loss and basic and diluted loss per share. Net loss was $75,967 and $92,468in the three month period ended June30, 2012 and 2011, respectively. Basic and diluted net loss per share was ($0.00) and ($0.00), respectively in the three month periods ended June30, 2012 and 2011, respectively. Six Months Ended June30, 2012 and 2011 Our revenue, cost of emission certificates, store operating expenses, general and administrative expenses, (gain) loss from disposal of non-strategic assets and operating loss for the six months ended June30, 2012 as compared to the six months ended June30, 2011 were as follows: Six Months Ended June30 Percentage Change Revenue $ $ %) Cost of emission certificates %) Store operating expenses %) General and administrative expenses %) (Gain) loss from sale of non-strategic assets ) ) %) Operating loss $ ) $ ) %) Revenue. Revenue decreased $356,088 or (8.4%)to $3,907,869 in the six month period ended June30, 2012, compared to $4,263,957 in the six month period ended June30, 2011. The decrease in revenue over the comparable period was primarily due to a decrease in same store sales of $273,496 or (6.5%) and the closure of two stores in Texas during the six months ended June 30, 2011. The decrease in same store sales is mainly attributable to fewer tests being performed during the six month period ended June30, 2012 compared to the prior comparable period. Cost of emission certificates. Cost of emission certificates decreased $80,999 or (8.5%)in the six month period ended June30, 2012 and was $869,496 or 22.2% of revenues, compared to $950,495 or 22.3% of revenues in the six month period ended June30, 2011. The decrease in cost of emission certificates over the comparable period was primarily due to a decrease in same store sales and the closure of two stores in Texas during the six months ended June 30, 2011. Store operating expenses. Store operating expenses decreased $231,443 or (8.2%)in the six month period ended June30, 2012 and were $2,594,332 or 66.4% of revenues, compared to $2,825,775 or 66.3% of revenues in the six month period ended June30, 2011. The decrease was mainly attributable to a decrease in same store operating expenses of $145,757 and lower store operating costs of $85,687 resulting from the closure of two stores in Texas during the six months ended June 30, 2011 . General and administrative expenses. Our general and administrative expenses decreased $124,992, or (16.5%)to $632,047 in the six month period ended June30, 2012 from $757,039in the six month period ended June30, 2011. The decrease in general and administrative expenses during the six month period June30, 2012 was mainly due to lower salary expenses resulting from staff reductions partially offset by higher legal and accounting fees. 15 (Gain)/loss from sale of non-strategic assets. We recognized a gain of $2,458 from the sale of non-strategic assets in the six month period ended June30, 2012. We recognized a $40,622 gain from the sale of non-strategic assets in the six month period ended June30, 2011. Operating loss. Our operating loss decreased by $43,182 in the six month period ended June30, 2012 and was ($185,548) compared to an operating loss of ($228,730) in the six month period ended June30, 2011. The decrease in our operating loss was mainly due to the decrease in revenue, offset by the decrease in the cost of emission certificates, store operating expenses and general and administrative expenses. Interest income, interest expense, net loss and basic and diluted net loss per share. Our interest income, interest expense, net loss and basic and diluted net loss per share for the six month period ended June30, 2012 as compared to the six month period ended June30, 2011 is as follows: Six Months Ended June30, Operating loss $ ) $ ) Interest income Interest expense ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding, basic and diluted The Company incurred net interest expense of $7,201 and $7,689 during the six month periods ended June30, 2012 and 2011, respectively. Net loss and basic and diluted net loss per share. Net loss was ($192,749) and ($236,419) in the six month periods ended June30, 2012 and 2011, respectively. Basic and diluted net loss per share was ($0.01) and ($0.01), respectively in the six month periods ended June30, 2012, and 2011, respectively. Liquidity and Capital Resources Introduction Our net cash position increased by $60,494 during the six months ended June30, 2012 primarily resulting from cash provided by the change (and corresponding increase) in our line of credit, less cash used in operations while our total liabilities increased by $209,770, primarily as a result in the increased line of credit. Our current liabilities also increased, mainly due to a $260,000 net increase in our line of credit, which had a balance of $90,000 at December31, 2011. We hope to achieve an increase in our net operating cash flows on a long-term basis, but we may not achieve positive operating cash flows on a consistent basis during 2012. Cash Requirements For the six months ended June30, 2012, our net cash used in operating activities was $176,694 compared to net cash used in operations of $201,552 in the six months ended June30, 2011. Negative operating cash flows during the six months ended June30, 2012 were primarily created by a net loss of $192,749,an increase in other current assets of $55,169, a decrease in accounts payable and accrued liabilities of $14,968 offset by depreciation and amortization of $91,278. Negative operating cash flows during the six months ended June30, 2011 were primarily created by a net loss of $236,419, a decrease in accounts payable and accrued liabilities of $17,101, an increase in certificate and merchandise inventory of $1,877, a decrease in other liabilities of $35,570 and a gain on the disposal of assets of $40,622. The decrease in net cash used in operating activities was offset by depreciation and amortization of $107,830, share-based compensation expense of $54,842 and a decrease in other current assets of $200. Sources and Uses of Cash Net cash provided by investing activities was $13,645 for the six months ended June30, 2012 compared to net cash provided by investing activities of $26,994 for the six months ended June30, 2011. The net cash provided by investing activities during the six months ended June30, 2012 was related to proceeds from a note receivable of $13,615 and proceeds from asset sales of $3,100, offset by capital expenditures of $3,070. The net cash provided by investing activities during the six months ended June30, 2011 was related to proceeds from a note receivable of $6,000 and proceeds from asset sales of $28,000, offset by capital expenditures of $7,006. 16 Net cash provided by financing activities was $223,543 and 93,087 for the six months ended June30, 2012 and 2011, respectively. During the six months ended June30, 2012, we received a net $260,000 from our line of credit and made principal payments of $12,127 and $24,330 on equipment financing obligations and capital leases, respectively. During the six months ended June30, 2011, we received net proceeds of $64,000 from the exercise of warrants into common stock, a net $60,262 from our line of credit and made principal payments of $9,505 and $21,670 on equipment financing obligations and capital leases, respectively. Critical Accounting Policies The discussion and analysis of the Company’s financial condition and results of operations are based upon its consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. In consultation with our Board of Directors, the Company has identified accounting policies related to valuation of our equity instruments, valuation of goodwill created as the result of business acquisitions, as key to an understanding of our financial statements. These are important accounting policies that require management’s most difficult, subjective judgments. ITEM3 Quantitative and Qualitative Disclosures About Market Risk As a smaller reporting company, we are not required to provide the information required by this Item, pursuant to 305(e) of Regulation S-K. ITEM4 Controls and Procedures The Company’s Chief Executive Officer and Chief Financial Officer, after evaluating the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as of June30, 2012 (the “Evaluation Date”), have concluded that, as of the Evaluation Date, the Company’s disclosure controls and procedures were effective to ensure the timely collection, evaluation and disclosure of information relating to the Company that would potentially be subject to disclosure under the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. There were no changes in the Company’s internal controls over financial reporting during the six months ended June30, 2012 that have materially affected, or are reasonably likely to materially affect, the internal controls and procedures as of the Evaluation Date. (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company’s Chief Executive Officer and Chief Financial Officer of the effectiveness of the design and operation of the Company’s disclosure controls and procedures. The Company’s disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Company’s disclosure control objectives. The Company’s Chief Executive Officer and Chief Financial Officer have concluded that the Company’s disclosure controls and procedures are, in fact, effective at this reasonable assurance level as of the end of the period covered. In addition, the Company reviewed its internal controls, and there have been no significant changes in its internal controls or in other factors that could significantly affect those controls subsequent to the date of their last evaluation or from the end of the reporting period to the date of this Form 10-Q. (B) Changes in Internal Control Over Financial Reporting In connection with the evaluation of the Company’s internal controls during the six months ended June30, 2012, the Company’s Chief Executive Officer and Chief Financial Officer have determined that there are no changes to the Company’s internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, the Company’s internal controls over financial reporting. 17 PART II - OTHER INFORMATION ITEM 1 Legal Proceedings In the ordinary course of business, we may be from time to time involved in various pending or threatened legal actions. The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations. During 2010, the Company filed a Demand for Arbitration claim for $2,900,000 plus legal fees against the former owners of Mr.Sticker, Inc. (“Mr. Sticker”), David E. Smith, Barbara Smith and Grant Smith (the “Smiths”). The Company purchased Mr.Sticker from the Smiths on June30, 2005 for $3,100,000. The Company asserts that the Smith’s interfered with the continuation of the acquired business and the renewal of certain leases held by the Smiths or by controlled entities of the Smiths related to the acquisition of Mr.Sticker by the Company. The Company further asserts breach of contract, fraud and fraudulent inducement and tortuous interference by the Smiths. The arbitration claim has yet to be heard by the arbitrators. ITEM1A Risk Factors As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds There have been no events that are required to be reported under this Item. ITEM 3 Defaults Upon Senior Securities There have been no events that are required to be reported under this Item. ITEM 4 Mine safety disclosures The disclosures under this Item are not applicable to the Company. ITEM5 Other Information There have been no events that are required to be reported under this Item. ITEM 6 Exhibits (a) Exhibits Certification of Chief Executive Officer pursuant to Exchange Act Rule13a-14(a)/15d-14(a), as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Exchange Act Rule13a-14(a)/15d-14(a), as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. Interactive Data File. 18 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SPEEDEMISSIONS, INC. Date:August 10, 2012 By: /s/ Richard A. Parlontieri Richard A. Parlontieri President, Chief Executive Officer Date:August 10, 2012 By: /s/ Larry C. Cobb Larry C. Cobb Chief Financial Officer 19
